Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2002

Jackson v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4251




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Jackson v. Comm Social Security" (2002). 2002 Decisions. Paper 356.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/356


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                         _______________

                            No. 01-4251
                          _______________

                         JOYCE R. JACKSON,

                                       Appellant

                                 v.

                 COMMISSIONER OF SOCIAL SECURITY

                          _______________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

                     (D.C. No. 00-cv-03203)
            District Judge: Joseph A. Greenaway, Jr.
                        _______________

           Submitted Under Third Circuit LAR 34.1(a)
                          June 7, 2002

      BEFORE:   NYGAARD, BARRY, and MAGILL, Circuit Judges.

                  (Opinion Filed June 13, 2002)
                          ______________

                       OPINION OF THE COURT
                          ______________


MAGILL, Circuit Judge.

     Joyce Jackson seeks review of the District Court’s determination that the
Administrative Law Judge’s ("ALJ") ruling was supported by substantial evidence when
he found that Jackson was not disabled in accordance with the Social Security Act.
Jackson has not engaged in substantial gainful activity since July 18, 1993, and alleges
that she became disabled in February 1993 due to a severe fracture of the scapula.
     Our role as a reviewing court is limited to determining whether the
Commissioner’s decision is supported by substantial evidence, which is "such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion."
Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation and citation omitted); see
also 42 U.S.C. 405(g), 1383(c)(3). We are bound by the ALJ’s findings of fact if they
are supported by substantial evidence in the record. Plummer v. Apfel, 186 F.3d 422,
427 (3d Cir. 1999).
     Jackson challenges the ALJ’s decision on essentially two grounds. We have
carefully considered Jackson’s arguments and find that they lack merit. In particular, we
agree with the District Court that the ALJ does not bear the burden of establishing that
Jackson’s past relevant work is "substantial gainful activity" or that she performed the job
for a significant period of time. See Wallace v. Sec’y of HHS, 722 F.2d 1150, 1153 (3d
Cir. 1983) (per curiam). Further, it is well within the discretion of the ALJ to discount
the opinion of Dr. Mylod, who did not examine Jackson, in relation to the testimony of
Dr. Ahamed and Dr. Schwartz, both of whom did examine Jackson and reached the same
conclusion, i.e., that Jackson was capable of performing her past relevant work. See 20
C.F.R. 404.1527(d)(1).
     For the reasons substantially stated in the well-reasoned and thorough opinion of
the District Court, we find that the ALJ’s decision was supported by substantial evidence
and we therefore affirm.
                         _________________

                                   FOR THE COURT:

                                    /s/   Frank Magill
                                   United States Circuit Judg